         Case 1:20-cv-02987-APM Document 15 Filed 06/02/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

THE REPUBLIC OF ARTSAKH, on behalf of its civilian
population; NVER LALAYAN, as survivor and next-of-
kin of Arkady Lalayan; SERGEY KOSTANDYAN; and
ELMIRA TOROSYAN,
                                                                   1:20-cv-02987-APM
                                        Plaintiffs,

                          - against -

L3 HARRIS TECHNOLOGIES, INC.,
                                        Defendant.


                                             STIPULATION

                 WHEREAS, plaintiffs in this action filed a complaint on October 16, 2020 (the

“Complaint”);

                 WHEREAS, defendant’s response to the complaint is due June 30, 2021, pursuant

to the stipulation executed by all parties and filed with the Court on April 12, 2021;

                 WHEREAS, the Complaint asserts claims pursuant to 28 U.S.C. §1350, the “Alien

Tort Statute;”

                 WHEREAS, the Supreme Court of the United States granted certiorari in two

matters regarding the Alien Tort Statute, Nestle USA, Inc. v. John Doe I, et al., No. 19-416, and

Cargill, Inc. v. John Doe I, et al., No. 19-453; the two matters were consolidated for briefing and

argument; argument in the consolidated matters occurred December 1, 2020 and the case has been

submitted;

                 WHEREAS, there is substantial overlap between the legal issues in this action and

those the Supreme Court will soon decide in Nestle USA, Inc. v. John Doe I, et al., No. 19-416,

and Cargill, Inc. v. John Doe I, et al, No. 19-453;
          Case 1:20-cv-02987-APM Document 15 Filed 06/02/21 Page 2 of 3




                 WHEREAS the parties are agreed that extending defendant’s deadline to respond

to the Complaint will promote the interest of conserving resources and allow adjudication of the

above-captioned matter in the most efficient manner; therefore

                 IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned

counsel, that:

                 Defendant’s time to answer, move to dismiss, or otherwise respond to the

Complaint is hereby extended to September 1, 2021; and

                 If Defendant files a motion to dismiss, Plaintiffs shall have t      ( ) days

to respond to Defendant’s motion.

Dated: Washington, DC
            , 2021
                                                       FRIED, FRANK, HARRIS, SHRIVER &
                                                        JACOBSON LLP

                                                       By:              s/James D. Wareham
                                                                       James D. Wareham

James D. Wareham
801 17th Street, NW
Washington, DC 20006
(202) 639-6000
james.wareham@friedfrank.com

Michael C. Keats (pro hac vice)
One New York Plaza
New York, NY 10004
(212) 859-80000
michael.keats@friedfrank.com

Attorneys for Defendant
 L3HARRIS TECHNOLOGIES, INC.




                                                   2
           Case 1:20-cv-02987-APM Document 15 Filed 06/02/21 Page 3 of 3




                                             KERKONIAN DAJANI LLC

                                             By:            s/Karnig S. Kernonian
                                                            Karnig S. Kerkonian
                                             Karnig S. Kerkonian
                                             Elizabeth M. Al-Dajani
                                             Gayane Khechoomian
                                             1555 Sherman Avenue, Suite 344
                                             Evanston, IL 60201
                                             (312) 416-6180
                                             kkerkonian@kerkoniandajani.com
                                             ealdajani@kerkoniandajani.com
                                             gkhechoomian@kerkoniandajani.com

                                             Attorneys for Plaintiffs
                                              THE REPUBLIC OF ARTSAKH, on behalf
                                              of its civilian population; NVER LALAYAN,
                                              as survivor and next-of-kin of Arkady
                                              Lalayan; SERGEY KOSTANDYAN; and
                                              ELMIRA TOROSYAN



                                             SO ORDERED:           2021.06.02
                                                                   17:05:51
Dated:       ___, 2021                                             -04'00'
                                             U.S.D.J.




                                         3
22982374
